Title: Thomas Jefferson to John H. Cocke, 8 October 1819
From: Jefferson, Thomas
To: Cocke, John Hartwell


					
						Dear Sir
						
							Monticello
							Oct. 8. 19.
						
					
					I inclose you the draught of a letter to Dr Cooper for your consideration & amendments. should these not be so considerable as to disfigure the paper much, you will be so good as to insert them & return the paper with your signature. if too considerable for that, have the goodness to have a fair copy made as you amend it & to return that signed that it may go on without further delay. I write under great sufferance from Colick & rheumatism & can therefore only add the assurance of my great friendly esteem & respect
					
						
							Th: Jefferson
						
					
				 